Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

	The 35 U.S.C. 102 (a)(1) rejection of claims 1, 3-4, and 10 is hereby withdrawn in light of the amendment since applicant moves the subject matter from claims 2 and 5 into claim 1. See remarks, filed 1/25/2021. Also new claims 11-22 allowed since applicant added the same subject matter from claim 1 into new independent claim 13.

Drawings
	The drawings objection under 37 CFR 1.83(a) withdrawn in light of the response (replacement drawings) filed on 1/25/2021.

Allowable Subject Matter

Claims 1, 3-4 and 6-22 are allowed.

 
The prior art does not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272- 1563. The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates can be reached on (571) 272 3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 3666

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458